DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 9/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Twelves, Jr. et al. (2009/0200275).
Regarding claim 1, Twelves discloses a method of depositing an extrudate 46 onto a substrate 40, the method comprising steps of: rotating a stirring tool 14 about an axis of rotation while urging a tool distal end of the stirring tool against the substrate (when making the first layer), and wherein the stirring tool defines a bore (where the feed rod 24 goes), extending therethrough; positioning a die 42 adjacent to the stirring tool, such that the stirring tool rotates relative to the die; and passing feedstock through the bore toward the tool distal end (paragraphs 0013-0017, figure 1-2).  
Regarding claim 2, Twelves discloses that the feedstock forms the extrudate upon exiting the tool distal end (paragraphs 0013-0017, figure 1-2).  
Regarding claim 3, Twelves discloses that the die is positioned to inhibit movement of the extrudate radially outward, relative to the axis of rotation (paragraphs 0013-0017, figure 1-2).  
Regarding claim 4, Twelves discloses the step of positioning the die adjacent to the stirring tool comprises positioning the die such that a die distal end of the die 42 protrudes axially outward a distance (D) beyond the tool distal end (paragraphs 0013-0017, figure 1-2).  
Regarding claim 5, Twelves discloses that the die can be rollers (paragraph 0017). Therefore, the rollers are moveable relative to the stirring tool along a die axis between at least a retracted position and an engaged position.   
	Regarding claim 6, the die of Twelves would be moved along the die axis when placing the tool in the desired location for depositing the material onto the workpiece.  
	Regarding claim 10, Twelves discloses rollers (paragraph 0017).  They would rotate. 
Regarding claim 11, Twelves discloses that the die could be rollers (plural), so there would be a second die adjacent to the stirring tool, such that the stirring tool rotates relative to the second die (paragraph 0017).  
Regarding claims 12-13, since the die can be rollers, the second roller would be rotating about a second-die axis a second direction R2 about the second-die axis, while the die rotates in a first direction about the die axis.  
Regarding claim 14, when looking at the cross section of the device (figures 1-2), rollers on either side of the material (figure 2), the rollers would be rolling in opposite directions.
Regarding claim 15, Twelves discloses that the axis of rotation of the stirring tool to move relative to the substrate (paragraphs 0013-0017, figure 1-2).  
Regarding claim 16, Twelves discloses that the stirring tool comprises an outer surface, and a shortest distance between the die and the outer surface is at most three millimeters.  
Regarding claim 18, Twelves discloses that the feedstock is received in the bore such that rotation of the stirring tool causes corresponding rotation of the feedstock (paragraphs 0013-0017, figure 1-2).  
Regarding claim 19, Twelves discloses that the feedstock comprises a metal or a metal alloy (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twelves, Jr. et al. (2009/0200275) as applied to claim 6 above, and further in view of Sayama et al. (2002/0027153).
Regarding claims 7-9, the device of Twelves would have to be moved into position prior to depositing the material. Twelves does not disclose that the step of moving the die along the die axis to the engaged position comprises actuating a pneumatic (or hydraulic or mechanical) linear actuator.  However, Sayama discloses that it is known to move a linear actuator (pneumatic, hydraulic or the like) to move a stir welding device into position (paragraph 0014).  To one skilled in the art at the time of the invention it would have been obvious to use a well-known linear actuator to place the device into position as they are readily available and allow the user to accurately place the device in the desired position prior to extruding.  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twelves, Jr. et al. (2009/0200275) as applied to claim 1 above.
Regarding claim 17, Twelves discloses that stirring tool comprises an outer surface. 
Twelves discloses that the cam followers (dies) 42 are used to confine the deposited metal (paragraph 0017).  Therefore, the cam followers 42 would need to be as close as possible to the stirring tool to prevent any material from not being confined.  To one skilled in the art at the time of the invention it would have been obvious to have a shortest distance between the die and the outer surface is at most one millimeter to prevent material from being misplaced or expanding beyond the desired area within the cam followers 42.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735